Motion by appellant to amend the decision and resettle the order of this court, both dated November 3, 1975. Cross motion by petitioner-respondent to punish appellant for contempt of this court’s order. Motion granted to the extent of amending the decretal paragraph of the decision, so as to insert therein a provision for payment by the appellant of the rent arrearage directly to the petitioner’s former landlord in Westchester County, for the account of the petitioner, and in satisfaction of the judgment for such arrearage against her, as is consented to in petitioner’s papers on the cross motion. Order dated November 3, 1975 amended accordingly. Cross motion denied. Martuscello, Acting P. J., Latham, Margett and Shapiro, JJ., concur.